Citation Nr: 1532679	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a cervical spine disability. 

3. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability and/or lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1944 to March 1946 and from August 1951 to June 1970.  He served as a fighter pilot in the European Theater during World War II.  His awards and decorations include an Air Medal with twelve oak leaf clusters; a Distinguished Flying Cross with two oak leaf clusters; a Distinguished Unit Citation; and a Vietnam Service Medal with two bronze service stars, among others.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO determined that the Veteran had submitted new and material evidence sufficient to reopen his claims for service connection for cervical spine and lumbar spine disabilities; the RO also determined, however, that service connection was not warranted for these disabilities.  The RO also denied the claim of service connection for a right shoulder disability. 

The Veteran initially requested a Board hearing. See VA Form 9.  However, in April 2015 correspondence to the Board, the Veteran (via his accredited representative) requested that the hearing be cancelled; his hearing request is thus deemed withdrawn. See § 20.704(d) (2014).

The Board notes the Veteran's claims for service connection for neck and low back/lumbar conditions were previously denied in an August 1970 rating decision.  The Veteran did not file new evidence or a notice of disagreement within one year and the decision is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  However, at the time of the determination the RO had only a portion of the Veteran's service treatment records (i.e., service treatment records from the period of service from January 1944 to March 1946 were not of record).  Since that time, the claims file contains a more complete copy of the Veteran's service treatment records. Therefore, new and material evidence is not required, and the Board will conduct a de novo review of the Veteran's claim. 38 C.F.R. § 3.156(c). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current cervical spine degenerative joint disease (DJD) had its onset during active (combat) service, and symptoms of such have been continuous since service separation. 

2. The Veteran's current has lumbar spine DJD had its onset during active (combat) service and symptoms of such have been continuous since service separation. 


CONCLUSIONS OF LAW

1. The criteria for service connection for DJD of the cervical spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for DJD of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the claims of entitlement to service connection for a neck disability and a low back disability herein.  As such, this decision poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for back and neck disorders.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service." See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran contends that his neck and low back disabilities, diagnosed as degenerative joint disease, or arthritis, are due to service.  Service records reflect that the Veteran's military occupational specialty (MOS) was that of a fighter/bomber pilot ("pilot tactical bomber") and that he served in this capacity for more than 20 years, to include in combat, and over the course of three different wars (i.e., World War II, Korean War, and Vietnam War).  During this service, he asserts that he was subjected to ongoing and continuous "g-force" accelerations ("dive missions") as a fighter pilot and that such repetitive exposure to gravitational forces, overtime, caused permanent injury to his neck and back.  He has also endorsed in-service neck and back injuries as result of a plane crash/parachute landing (described in detail below). 

As an initial matter, VA and private treatment reports confirm current diagnoses of degenerative joint disease (i.e., arthritis) of the lumbar and cervical spine. See December 2009 VA Examination Report.  Accordingly, the current disability requirement has been met here. 

With respect to evidence of in-service injury and/or disease, service treatment records (STRs) confirm complaints of neck ("sore neck") and/or low back pain in May 1966, October 1969, and in May 1970.  An October 1969 x-ray of the lumbar spine reflected slightly demineralized vertebrae and reactive sclerosis "suggesting some arthritic changes in these areas" (i.e., L4-L5), but no definitive findings of arthritis were shown.  The Veteran's retirement examination did not denote any musculoskeletal abnormalities of the neck or low back.

Again, the Veteran has consistently reported that his exposure to constant g-forces during "dive" flights/combat missions and training resulted in neck and low back injury.  Service records confirm that the Veteran served as a fighter/bomber pilot, and that during World War II, alone, he accumulated over 800 hours of military flying while piloting P-51 fighter aircraft on patrols over Germany. See Separation Document.  The Veteran and his wife (who has been married to the Veteran since 1951) have also submitted statements reflecting that the Veteran flew daily, active combat "dive" bombing missions in Vietnam for approximately 18 months.  As noted in the Introduction portion, the Veteran is in receipt of awards/decorations that are indicative of combat service.  Although he is not claiming that his neck/back disabilities are the direct result of combat, he is claiming that his cumulative combat flight missions and the gravitational forces experienced therein resulted in permanent injury to his neck and back.  The Board finds that the Veteran's competent lay account of his duties in-service and the impact of gravitational forces during flight "dive" missions (and training) on his neck and low back are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible. See 38 U.S.C.A. § 1154 (a) & (b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Moreover, the Veteran has consistently reported that he injured his low back/neck after a hard parachute landing/plane crash.  Service treatment records confirm that the Veteran was involved in a plane crash in March 1944, in which he bailed/ejected from an aircraft at approximately 5000 feet of altitude and parachuted to the ground.  These records specifically reflect that the Veteran was flying a P-39 aircraft at 410 mph in a dive when the tail section came off.  The Veteran "bailed out after bumping his head several times on the sides of the cockpit while attempting to regain control of the plane."  STRs reflect multiple lacerations to the face, head, and neck.  

Based on the above, the Board finds that there is more than sufficient evidence to establish in-service injury/injuries to the neck and low back.  It follows that the Veteran's claims now turn on whether the conceded in-service injuries are etiologically related to DJD of the cervical and/or lumbar spine.  

The Veteran filed claims for service connection for neck and low back pains immediately following separation in July 1970.  At that time the RO conceded that he had been treated for neck and low back pains in-service.  In June 2009, the Veteran filed the current claims for service connection for neck and low back disabilities.  In a July 2009 statement, he reported that he first sought treatment for back/neck pain in-service beginning in 1968; he further stated that the doctor "completely ignored my complaints about back pains" during his retirement physical in 1970.  He stated that he thereafter turned to civilian doctors for pain management of his neck and back problems.  Private treatment records dated from 2006 to the present reflect that the Veteran reported being a fighter pilot in the past and that he experienced neck/back pain for many, many years, with progressive worsening.  The Veteran also underwent a VA spine examination in December 2009 and reported an onset of neck and low back in-service after experiencing constant "g-forces" during flight and a "hard" parachute landing following the plane accident described above.  

The Board notes the Veteran is competent to report as to the initial onset and continuity of his back and neck symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a layperson is competent to report on that of which he or she has personal knowledge).  Moreover, the Board has no reason to doubt the veracity or credibility of such statements as they have been consistently reported throughout the record. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Board acknowledges that a December 2009 VA examiner provided negative nexus opinions with respect to the claimed neck and low back disabilities.  These opinions, however, were unaccompanied by rationale; thus, they are of little or no probative value here.  There are no other VA (or private) opinions of record.  

Nevertheless, the Board finds that the Veteran's uncontroverted assertions of recurrent/continuous neck and low back symptoms are sufficient to establish an etiological link between his current diagnoses of DJD and active service.  In reaching this conclusion, the Board considers it significant that the Veteran expressly complained of those symptoms in-service (along with radiological findings suggesting arthritic changes of the lumbar spine), and within one month of his June 1970 Air Force discharge, and that he subsequently informed his private medical providers (prior to the filing of this claim) that his medical history included being a fighter pilot with subsequent neck and low back symptoms for many, many years.  Such a lay history, elicited for the purposes of medical treatment, is inherently more probative than assertions rendered solely in pursuit of VA benefits. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth to receive proper care).  

Accordingly, the Board finds that this uncontroverted history, in tandem with the evidence of combat (and non-combat) injury and current neck and low back diagnoses, is sufficient to show that service connection is warranted on a direct basis. See 38 C.F.R. § 3.303(d) (noting that service connection is warranted on a direct basis when all the evidence, including that pertinent to service, establishes that the underlying disease entity was incurred in service).

The Board also finds that the above evidence is sufficient to establish service connection on a presumptive basis.  Indeed, an in-service nexus may also be presumed based upon continuity of symptomatology, which may be substantiated through lay evidence. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  In this case, such evidence has been presented through the Veteran's competent and credible written statements, which collectively indicate that his neck and low back arthritis/DJD symptoms predate his official diagnoses and, indeed, have persisted on a continuous basis since his active service.

Accordingly, the Board finds that the requirements for service connection have been met in this case under both direct and presumptive theories of entitlement. Therefore, resolving all remaining reasonable doubt in favor of this combat-decorated Word War II, Korean conflict, and Vietnam era Veteran, the benefits sought on appeal are granted.


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease of the lumbar spine, is granted. 

Entitlement to service connection for a neck disability, diagnosed as degenerative joint disease of the cervical spine, is granted. 


REMAND

The Veteran contends that his right shoulder disability, diagnosed as degenerative joint disease, is secondary to the service-connected left shoulder disability and/or lumbar spine disability.  

The Veteran was afforded a VA shoulder/joints examination in December 2009.  The examiner opined that the right shoulder disability (diagnosed as mild joint degeneration) was not caused by or related to service-connected residuals of a left shoulder dislocation; rather, the examiner stated that it was consistent with the natural aging process.  However, as the examiner did not provide an opinion concerning aggravation, or as to whether the right shoulder disability is related to, proximately due to, or aggravated by the now service-connected cervical and lumbar spine disabilities, a VA addendum opinion must be obtained upon remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the December 2009 VA examiner, if available, for an addendum opinion.  The Virtual records should be reviewed, including prior VA examination.

The examiner should opine:

(a) Is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder was manifested in service or is otherwise medically related to service? 

(b) If the answer to (a) is "No,", is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder is proximately due to or the result of the now service-connected degenerative joint disease of the lumbar spine? 

(c) If the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder was aggravated by the now service-connected degenerative joint disease of the lumbar spine?

(d) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder is proximately due to or the result of the now service-connected degenerative joint disease of the cervical spine? 

(e) If the answer to (d) is "No," is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder was aggravated by the now service-connected degenerative joint disease of the cervical spine?

(f) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder is proximately due to or the result of the service-connected residuals of left shoulder dislocation? 

(g) If the answer to (f) is "No," is it at least as likely as not (50 percent or greater probability) that any identified right shoulder disorder was aggravated by the service-connected residuals of left shoulder dislocation?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to the claim, which may reasonably explain the medical guidance in the study of this case.

2. After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


